IKUTA, Circuit Judge,
with whom CALLAHAN, Circuit Judge,
joins, concurring in the judgment:
Given the procedural posture of this case, the majority cannot affirm the district court’s ruling unless it would be futile to allow Plaintiffs to amend their complaint because Plaintiffs cannot state a claim for a Second Amendment violation as a matter of law. See Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir.1988). Rather than applying a constitutional standard of review to Plaintiffs’ Second Amendment challenge, see maj. op. at 1044 — 45, the majority applies the ever popular “rule of thumb” standard, concluding that an amendment of Plaintiffs’ complaint is futile because the majority has the strong impression that County’s newly interpreted ordinance is not sufficiently burdensome to violate the Second Amendment. The majority reaches this conclusion notwithstanding the lack of any basis in the record to ascertain how the requirement that firearms be tethered to a table, maj. op. at 1044-45, actually burdens gun shows, or the nature of the fit between this burden and the government’s alleged purpose to “promote the public health and safety by contributing to the reduction of gunshot fatalities and injuries in the County.” Alameda County Mun.Code § 9.12.120(a).
Rather than take this rough-justice approach, we should decide this case by identifying the correct legal standard and only then determining whether Plaintiffs could amend their complaint to state a Second Amendment claim. I agree with Judge O’Scannlain that the County’s “regulation, as applied to Plaintiffs’ gun shows and as now interpreted by the County, survives the relevant standard,” J. O’Scannlain concurrence at 1046, which is the intermediate scrutiny standard adopted in Heller v. District of Columbia, 670 F.3d 1244, 1252-53 (D.C.Cir.2011), United States v. Chester, 628 F.3d 673, 683 (4th Cir.2010), United States v. Reese, 627 F.3d 792, 800-02 (10th Cir.2010), and United States v. Marzzarella, 614 F.3d 85, 97 (3d Cir.2010), and the substantial burden standard adopted by the original three-judge panel. See Nordyke v. King, 644 F.3d 776, 782-88 (9th Cir.2011). Therefore, I join Judge O’Scannlain’s concurrence.